               Case 3:19-cv-05739-BHS Document 4 Filed 08/13/19 Page 1 of 1



 1
                                                                                       Judge Benjamin H. Settle
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8

 9   NEAL ALLEN HAYDEN and ROBIN D.
     HAYDEN, husband and wife and their
10   marital community,                                       No. 3:19-cv-05739

11                      Plaintiffs,                           NOTICE OF PENDENCY OF
                                                              OTHER ACTION
12
     v.
13
     MONSANTO COMPANY,
14
          Defendant.
15

16           Pursuant to LCR 3(h) Plaintiffs submit this notice of pendency of other action.
17
               Case Name                                              Case No.
18             In Re: Roundup Products Liability Litigation           16-md-02741-VC

19
     DATED this 13th day of August 2019.
20

21                                                 CORRIE YACKULIC LAW FIRM, PLLC

22                                                 Corrie J. Yackulic
                                                   __________________________________
23                                                 Corrie J. Yackulic, WSBA No. 16063
                                                   705 Second Avenue, Suite 1300
24
                                                   Seattle, WA 98104
25                                                 Tel. 206.787.1915
                                                   corrie@cjylaw.com
26                                                 Attorney for Plaintiffs


     NOTICE OF RELATED CASES                                     CORRIE YACKULIC LAW FIRM, PLLC
     PAGE- 1                                                      110 PREFONTAINE PLACE SOUTH, SUITE 304
                                                                        SEATTLE, WASHINGTON 98104
                                                              TELEPHONE: (206) 787-1915 • FACSIMILE: (206) 299-9725
